Jfourtlj Court of
                                  is>nn gntonio,

                                        October 23, 2013


 No. 04-13-00669-CR, 04-13-00670-CR, 04-13-00671-CR, 04-13-00672-CR, 04-13-00673-CR,
 04-13-00674-CR, 04-13-00675-CR, 04-13-00676-CR, 04-13-00677-CR, 04-13-00678-CR, and
                                        04-13-00679-CR


                                        Matt BERNAL,
                                            Appellant


                                               v.



                                     The STATE of Texas,
                                            Appellee


                  From the 226th Judicial District Court, Bexar County, Texas
    Trial Court No. 2012CR9915, 2012CR9914, 2012CR9913, 2013CR9907, 2012CR9908,
   2012CR9909, 2012CR9910, 2012CR9911, 2012CR9912, 2012CR9905, and 2012CR9906
                            Honorable Sid L. Harle, Judge Presiding


                                         ORDER

        The Court has examined the clerk's records in Nos. 04-13-00669-CR, 04-13-00670-CR,
04-13-00671-CR, 04-13-00672-CR, 04-13-00673-CR, 04-13-00674-CR, 04-13-00675-CR, 04-
13-00676-CR, 04-13-00677-CR, 04-13-00678-CR, and 04-13-00679-CR, and is of the opinion
that, in the interest of efficient administration, they should be consolidated. We, therefore,
ORDER Nos. 04-13-00669-CR, 04-13-00670-CR, 04-13-00671-CR, 04-13-00672-CR, 04-13-
00673-CR, 04-13-00674-CR, 04-13-00675-CR, 04-13-00676-CR, 04-13-00677-CR, 04-13-
00678-CR, and 04-13-00679-CR consolidated. The parties must file any motions or other
pleadings as if the appeal were one, but put all appeal numbers in the style of the case. However,
the record in each case will remain separate. The Court will dispose of the appeals with the same
judgment, opinion, and mandate.

       Furthermore, on October 16, 2013, appellant filed a pro sc motion in these appeals,
asking that his convictions be overturned. However, the clerk's record shows that attorney
Connie J. Kelly has been appointed to represent appellant in these appeals. In Texas, appellants
do not have a right to hybrid representation. Riuld v. State, 616 S.W.2d 623, 625 (Tex. Crim.
App. 1981). Appellant's pro sc motion is therefore DENIED.